Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of June 22nd 2022 has been considered.
Claims 3-5 are cancelled.
Claims 1, 2 and 6-15 are pending in the current application.
Claims 7-13 are withdrawn from consideration.
Claims 1, 2, 6, 14 and 15 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Yaoguang (CN104642839A – Machine translated) in view of NPL Casas et al., “Viscosity of guar gum and xanthan/guar gum mixture solutions” (from Journal of the Science of Food and Agriculture 80:1722-1727(2000)).

Regarding claims 1, 2 and 14: Chang discloses fish odor-free fish oil composition, comprising: a colloidal raw material and an oily raw material comprising fish oil (see Chang abstract; claims 1-10). Wherein the composition comprises about 10.6-35.5 total parts of constituents, of which 2-5 parts (i.e., 5.6%-47%) are fish oil, 2-8 parts (i.e., 5.6%-75%) are colloidal material (i.e., edible glue) and 0.5-2 parts (i.e., 1.4%-18.8%) of a flavor (i.e., honey) (see Chang abstract; page 2). Given the fact the claimed contents overlap the contents in Chang, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the xanthan gum and guar gum blend recited in claim 1: Chang discloses the colloidal raw material comprises at least three components selected from the group consisting of: xanthan gum, gelatin, sodium caseinate, arabic gum, sodium alginate, .beta.-cyclodextrin, sodium carboxymethyl cellulose, Curdlan gum, gelatinized starch, starch acetate, distarch phosphate, phosphorylated distarch phosphate, and methyl cellulose (see Chang abstract; pages 2-3), but fails to disclose using the xanthan gum and guar gum blend recited in claim 1; However, Casas discloses the impact of the xanthan/guar gum ratio on the viscosity and rheological behavior of the emulsion, is well known, and measuring the viscosity and rheological behavior imparted by xanthan/guar gum ratio from 1:5 to 5:1 (see Casas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Chang and to have used the xanthan/guar gum blend as the colloidal material, as it allows the adjustment of the ratio between xanthan and guar in order to attain desired viscosity and/or rheological behavior, and further adjust the ratio in order to attain a product with the desired rheological behavior and/or viscosity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 6: Chang discloses the composition further comprises an ingredient selected from the group consisting of: vitamin E, xylitol, carotene, citric acid, potassium sorbate, sucralose, fruit juice, water, and combinations thereof (see Chang abstract; pages 2-3).
Regarding claim 15: Chang discloses the composition comprises flavor selected from the group consisting of: lemon, mango, peach, orange, passion fruit, grapefruit, and combinations thereof (see Chang abstract; page 2).


Response to Arguments
Applicant's arguments filed on June 22nd 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 2-3 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Casas fails to disclose the effect of the claimed ratio on fish odor. The examiner respectfully disagrees.
Casas discloses on pages 1724-1727 that the impact of the xanthan/guar gum ratio on the viscosity and rheological behavior of the emulsion is well known, and measuring the viscosity and rheological behavior imparted by xanthan/guar gum ratio from 1:5 to 5:1, where 1:1 ratio provided the highest viscosity. Accordingly, it would have been obvious to a skilled artisan at the time the application was filed to have modified Chang and to have used the xanthan/guar gum blend as the colloidal material, as it allows the adjustment of the ratio between xanthan and guar in order to attain desired viscosity and/or rheological behavior, and further adjust the ratio in order to attain a product with the desired rheological behavior and/or viscosity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art. The fact that applicant discovered that fish odor is reduced at the claimed ratio, as a skilled artisan, following the teaching in Casas, would have modified the xanthan/guar gum ratio to arrive a desired viscosity, and meet the claimed xanthan/guar gum ratio. 

Applicant argues on pages 3-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Chang discloses of making an oil jelly, and using the xanthan/guar gum claimed combination would not by obvious in view of the purpose of Chang. The examiner respectfully disagrees.
Given the fact that xanthan and guar gum are two of the choices disclosed in Chang to be used in a combination (see Chang abstract; pages 2-3). The disclosure in Chang meets the claimed limitations.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792